United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Beaumont, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0783
Issued: September 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2016 appellant filed a timely appeal from a December 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than eight
percent permanent impairment of his right upper extremity, for which he previously received
schedule awards; and (2) whether appellant met his burden of proof to establish permanent
impairment of his lower extremities due to his accepted lumbar conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 11, 2005 appellant, then a 46-year-old unit manager, filed a traumatic injury
claim (Form CA-1), assigned OWCP File No. xxxxxx921, alleging that on August 9, 2005 he
sustained a lower back injury at work. He noted that he felt a pull in his lower back while
running from the front lobby in response to a body alarm. Appellant did not stop work. OWCP
accepted his claim for sprain/strain of the lumbar region.2
On September 21, 2007 appellant filed a traumatic injury claim (Form CA-1) alleging
that on the same date he sustained back and shoulder injuries at work when he fell from a chair
to the floor. He stopped work on September 21, 2007 and returned to light-duty work in lateNovember 2007. Under File No. xxxxxx277, OWCP accepted that appellant sustained a sprain
of his lumbar region and a strain of his right shoulder.3
Under File No. xxxxxx277, appellant filed a notice of recurrence (Form CA-2a) on
November 3, 2009 alleging that on the same date he sustained a recurrence of disability due to
his accepted September 21, 2007 work injury. He noted having intense back pain and indicated
that he experienced increased difficulty when engaging in lifting, navigating stairs, standing, and
sitting at work. OWCP considered appellant’s recurrence claim to be a claim for a new injury
sustained on November 3, 2009 and, under File No. xxxxxx980, it accepted that he sustained
displacement of lumbar intervertebral disc without myelopathy, lumbosacral radiculitis (not
otherwise specified), and closed dislocation of his right shoulder (unspecified).
On April 8, 2011 appellant underwent OWCP-authorized arthroscopy and acromioplasty
of his right shoulder.
The findings of a February 17, 2012 magnetic resonance imaging (MRI) scan of
appellant’s lumbar spine contained an impression of L3-4 bilateral facet hypertrophy, herniated
disc at L4-5 into the floor of both neural foramina, foraminal stenosis on the left, and
degenerative changes throughout the spine.
On January 29, 2013 appellant filed a claim for a schedule award (Form CA-7) due to his
September 21, 2007 work injury.
2

The Board notes that OWCP File Number xxxxxx921 is the master file for the present case and that the other
files mentioned in this decision are subsidiary files of the master file.
3

Under OWCP File No. xxxxxx345, OWCP also accepted that on August 5, 2009 appellant sustained tears of the
lateral and medial menisci of his right knee and right hip/thigh contusions due to stepping into a ditch at work. On
March 8, 2011 appellant underwent OWCP-approved right knee surgery, including arthroscopic chondroplasty of
the patellofemoral joint, partial medial meniscectomy, and partial lateral meniscectomy. In an August 13, 2012
report, an OWCP medical adviser provided a rating of 10 percent permanent impairment of the right lower extremity
using the diagnosis-based impairment (DBI) rating method (right partial medial/lateral meniscectomies) under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (A.M.A., Guides). In a September 13, 2012 decision, OWCP granted appellant a schedule award for 10
percent permanent impairment of his left lower extremity. However, on September 17, 2014, OWCP amended its
September 13, 2012 decision to reflect that he actually had 10 percent permanent impairment of his right lower
extremity. The Board notes that the permanent impairment of appellant’s right lower extremity due to the right knee
condition he sustained on August 5, 2009 is not the subject of the present appeal.

2

In a February 8, 2013 report, Dr. Jennifer Johnson-Caldwell, an attending Board-certified
internist, noted that appellant reported experiencing low back pain that radiated down both legs,
right greater than left. She diagnosed lumbosacral neuritis, lumbar disc displacement,
dislocation of right shoulder, and rotator cuff tear post repair. Dr. Johnson-Caldwell determined
that appellant had seven percent permanent impairment of his right upper extremity using the
DBI method under Table 15-5 (Shoulder Regional Grid) of the sixth edition of the A.M.A.,
Guides. With respect to the lower extremities, she indicated that appellant’s lumbar disc
herniation and radiculopathy placed him under a class 3 default value of 19 percent on Table 174 (Lumbar Spine Regional Grid). Dr. Johnson-Caldwell found that application of grade
modifiers for functional history and physical examination to this default value (using Table 17-5)
meant that appellant had 17 percent permanent impairment of his whole person.
On April 9, 2013 an OWCP medical adviser determined that Dr. Johnson-Caldwell
properly found that appellant had seven percent permanent impairment of his right upper
extremity under the DBI impairment rating method of the sixth edition of the A.M.A., Guides.
The medical adviser indicated that Dr. Johnson-Caldwell’s impairment rating for 17 percent
permanent impairment of appellant’s whole person was not valid under the relevant standards.
In a decision dated June 18, 2013, OWCP granted appellant a schedule award for seven
percent permanent impairment of his right upper extremity. The award ran for 21.84 weeks from
February 8 to July 10, 2013 and was based on OWCP’s medical adviser’s evaluation of the
findings obtained by Dr. Johnson-Caldwell.
Appellant continued to claim entitlement to additional schedule award compensation and
he requested reconsideration of his claim on October 28, 2013. He submitted several new
reports of attending physicians, but none of the reports contained an impairment rating.
By decision dated February 20, 2014, OWCP denied modification of its June 18, 2013
decision. It determined that appellant did not establish more than seven percent permanent
impairment of his right upper extremity due to his September 21, 2007 work injury, for which he
previously received a schedule award. OWCP further found that appellant had not established
permanent impairment of his lower extremities due to his accepted lumbar conditions.
The findings of June 2, 2014 electromyogram and nerve conduction velocity
(EMG/NCV) testing of appellant’s lower extremities contained an impression of moderate
subacute L4-S1 radiculopathy on the right and the left, and diffuse axonal sensory motor
peripheral neuropathy of both lower extremities. There was no evidence of tarsal tunnel
syndrome.
OWCP referred appellant for a second opinion evaluation regarding permanent
impairment to Dr. Jerome O. Carter, a Board-certified physical medicine and rehabilitation
physician. In a report dated August 13, 2014, Dr. Carter used the range of motion (ROM) rating
method to determine that appellant had eight percent permanent impairment of his right upper
extremity under the sixth edition of the A.M.A., Guides. He also found that appellant did not
have any permanent impairment of his lower extremities under the standards of The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition

3

(July/August 2009) (The Guides Newsletter).4 On September 18, 2014 an OWCP medical
adviser agreed with Dr. Carter’s impairment rating.
By decision dated September 24, 2014, OWCP determined that, based on the opinions of
Dr. Carter and OWCP’s medical adviser, appellant had permanent impairment of his right upper
extremity totaling eight percent. It further found that appellant did not have any permanent
impairment of either lower extremity. In another decision dated September 24, 2014, OWCP
granted appellant a schedule award for an additional one percent permanent impairment of his
right upper extremity. Appellant thereby received schedule award compensation for permanent
impairment of his right upper extremity totaling eight percent.
Appellant continued to claim entitlement to additional schedule award compensation and
requested reconsideration of his claim on January 30, 2015.
Appellant submitted a January 16, 2015 report from Dr. Frank L. Barnes, an attending
Board-certified orthopedic surgeon, who determined that he had 20 percent permanent
impairment of his right upper extremity under the ROM rating method of the sixth edition of the
A.M.A., Guides.5 Dr. Barnes also determined that appellant had 17 percent permanent
impairment of his lumbar spine under Table 17-4 (Lumbar Spine Regional Grid) of the sixth
edition of the A.M.A., Guides.6 He indicated that appellant had reached maximum medical
improvement on November 28, 2014.
In a February 6, 2015 letter, OWCP advised Dr. Barnes that, under FECA, an award for
permanent impairment could not be paid for the spine, but that such an award could be paid for
permanent impairment of the upper or lower extremities caused by injury to a spinal nerve. It
requested that Dr. Barnes provide a supplemental report and indicated that, if appellant had a
work-related spinal nerve injury which caused impairment to his extremities, he should render an
impairment rating for the affected extremities by using The Guides Newsletter.
In a supplemental report received on March 23, 2015,7 Dr. Barnes determined that
appellant had 22 percent permanent impairment of his right upper extremity under the ROM
rating method of the sixth edition of the A.M.A., Guides. He noted, “I am informed by the U.S.
Department of Labor that there are no awards for impairment of the spine. Therefore the spine
will not be rated.” Dr. Barnes further indicated that there was no evidence of nerve damage in
appellant’s upper or lower limbs on the basis of the injuries to his spine. He posited that,
therefore, no rating could be given for nerve damage. Dr. Barnes advised that the generalized
4

See infra note 20. Dr. Carter noted that there was normal sensation of spinal dermatomes from L1 through S1 as
well as normal 5/5 motor strength in both lower extremities.
5

In one portion of the report, Dr. Barnes indicated that appellant had 28 percent permanent impairment of his
right upper extremity, but the content and context of his report shows that he actually provided an opinion that
appellant had 20 percent permanent impairment of his right upper extremity.
6

Dr. Barnes mentioned Table 17-2 (Cervical Spine Regional Grid) but the content and context of his report
shows that he meant to refer to Table 17-4 (Lumbar Spine Regional Grid).
7

Dr. Barnes’ supplemental report, like his initial report, was dated January 16, 2015. It contained some text in
common with his initial report dated January 16, 2015.

4

weakness of appellant’s lower limbs did not correspond to the distribution of the motor nerves in
the lower limbs. He indicated that the finding of weakness was probably due to pain avoidance
or anticipation of pain, rather than nerve damage.
In April 2015 OWCP referred appellant for a second opinion examination to Dr. Zvi
Kalisky, a Board-certified physical medicine and rehabilitation physician, in order to evaluate his
permanent impairment due to the accepted work injuries. Dr. Kalisky examined appellant on
May 15, 2015.
Dr. Kalisky arranged for appellant to undergo new EMG/NCV testing as part of the
second opinion examination. The testing was performed on June 9, 2015 by Dr. Goran Jezik, a
Board-certified physical medicine and rehabilitation physician. Dr. Jezik noted in the impression
section of his report that there was electrodiagnostic evidence of motor polyneuropathy affecting
the lower extremities, with mild active peripheral denervation on needle EMG examination,
consistent with the clinical diagnosis of generalized diabetic peripheral neuropathy. It was
indicated that there was an otherwise normal electrodiagnostic evaluation of the lower
extremities. There was no clear myotomal involvement on needle EMG examination root screen
of the lower extremities to conclusively support the diagnosis of lumbosacral radiculopathy or
plexopathy on either side. There was no electrodiagnostic evidence of generalized muscle
disease affecting the lower extremities.
In a report dated June 22, 2015, Dr. Kalisky discussed appellant’s factual and medical
history, including his history of past diagnostic testing.8 He noted that EMG/NCV testing results
obtained on June 9, 2015 showed no electrodiagnostic evidence of lumbosacral radiculopathy,
lumbosacral plexopathy, or lower extremity peripheral neuropathy. Dr. Kalisky reported the
findings of his May 15, 2015 physical examination, noting that Waddell signs were positive for
superficial tenderness, nonorganic distribution of tenderness, axial loading, simulated rotation,
and give-away weakness in all muscle groups in the bilateral lower extremities. The sensory
examination was intact and, upon motor examination, there was give-away weakness in all
muscle groups in the bilateral lower extremities that would be inconsistent with ambulation.9
Using the ROM method of evaluating upper extremity impairment, Dr. Kalisky
determined that appellant had eight percent permanent impairment of his right upper extremity
under the standards of the sixth edition of the A.M.A., Guides. He found that, utilizing Table 2
of The Guides Newsletter, appellant belonged in class 0 for his L3, L4, L5, and S1 nerve roots,
which meant that he had zero percent permanent impairment of his right lower extremity and
zero percent permanent of his left lower extremity. Dr. Kalisky indicated that he based this
8

Dr. Kalisky noted that appellant injured himself when he fell from a chair at work, but he inadvertently listed the
date of the incident as November 3, 2009 rather than the actual date of September 21, 2007. He indicated that
June 2, 2014 EMG and NCV testing of the lower extremities revealed evidence of moderate subacute L4-S1
radiculopathy on the right and left, and evidence of diffuse axonal sensory motor peripheral neuropathy of the lower
extremities.
9

Dr. Kalisky diagnosed lumbar sprain/strain with thoracic and lumbar chronic pain complaints, pain radiation to
the bilateral lower extremities with no objective findings of radiculopathy, multiple positive Waddell signs
suggesting symptom magnification, displacement of lumbar intervertebral disc without myelopathy, right shoulder
contusion, and status post right shoulder arthroscopy and acromioplasty.

5

conclusion on the fact that appellant had no specific dermatomal distribution of pain or
paresthesias, that there were no objective valid motor or sensory findings of radiculopathy
identified during the May 15, 2015 evaluation, and that the EMG/NCV study of the lower
extremities was negative.
By decision dated July 13, 2015, OWCP denied modification of its September 24, 2014
decision. It determined that appellant had not established more than eight percent permanent
impairment of his right upper extremity due to his September 21, 2007 work injury, for which he
previously received schedule awards. OWCP further found that appellant had not established
permanent impairment of his lower extremities due to his accepted lumbar conditions.
In a form and letter dated October 5, 2015 and received by OWCP on October 9, 2015,
appellant requested reconsideration of OWCP’s July 13, 2015 decision. In his letter, appellant
argued that his claim for greater permanent impairment was supported by medical evidence
already of record, including the reports of Dr. Johnson-Caldwell and Dr. Barnes and the report of
June 2014 EMG/NCV testing.
By decision dated December 22, 2015, OWCP denied modification of its July 13, 2015
decision. It determined that appellant had not established more than eight percent permanent
impairment of his right upper extremity due to his September 21, 2007 work injury, for which he
previously received schedule awards. OWCP further found that appellant had not established
permanent impairment of his lower extremities due to his accepted lumbar conditions.
LEGAL PRECEDENT -- ISSUE 1
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.10 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss
of use of specified members, functions, and organs of the body.11 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.12
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
10

See 20 C.F.R. §§ 1.1-1.4.

11

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
12

20 C.F.R. § 10.404; see also, Ronald R. Kraynak, 53 ECAB 130 (2001).

6

printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).13 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.14
ANALYSIS -- ISSUE 1
The first issue on appeal is whether appellant has met his burden of proof to establish
more than eight percent permanent impairment of his right upper extremity, for which he
previously received schedule awards. The Board finds that this case is not in posture for
decision with respect to this issue.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.15
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.16 In T.H., the Board concluded that OWCP physicians
were at odds over the proper methodology for rating upper extremity impairment, having
observed attending physicians, evaluating physicians, second opinion physicians, impartial
medical examiners, and district medical advisers use both DBI and ROM methodologies
interchangeably without any consistent basis. Furthermore, the Board observed that physicians
interchangeably cited to language in the first printing or the second printing when justifying use
of either ROM or DBI methodology. Because OWCP’s own physicians were inconsistent in the
application of the A.M.A., Guides, the Board found that OWCP could no longer ensure
consistent results and equal justice under the law for all claimants.17
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the December 22, 2015 decision with
respect to its determination of appellant’s right upper extremity permanent impairment. Utilizing
a consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
14

Isidoro Rivera, 12 ECAB 348 (1961).

15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

17

See supra note 15.

7

LEGAL PRECEDENT -- ISSUE 2
Neither FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.18 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.19 The sixth edition of the A.M.A., Guides (2009) provides a specific methodology
for rating spinal nerve extremity impairment.20 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
The FECA-approved methodology is premised on evidence of radiculopathy affecting the upper
and/or lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in the procedure manual.21
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his lower extremities due to his accepted lumbar conditions.
Appellant submitted a February 8, 2013 report in which Dr. Johnson-Caldwell, an
attending physician, concluded that he had 17 percent permanent impairment of his whole person
under the standards of the sixth edition of the A.M.A., Guides.22 The Board notes that the
submission of this report does not establish appellant’s claim for permanent impairment of his
lower extremities due to his September 21, 2007 work injury. The February 9, 2013 report of
Dr. Johnson-Caldwell is of limited probative value on this matter because neither FECA, nor its
implementing regulations provide for a schedule award for impairment to the back, spine, or to the
body as a whole.23
Appellant also submitted a January 16, 2015 report in which Dr. Barnes, an attending
physician, determined that he had 17 percent permanent impairment of his lumbar spine under
Table 17-4 (Lumbar Spine Regional Grid) of the sixth edition of the A.M.A., Guides. This
report also is of limited probative value regarding permanent impairment of the lower extremities
because, as noted above, a schedule award is not payable for the back or spine under FECA.24
18

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5c(3).
20

The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009). Id.
21

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

22

Dr. Johnson-Caldwell indicated that appellant’s lumbar disc herniation and radiculopathy placed him under a
class 3 default value of 19 percent on Table 17-4 (Lumbar Spine Regional Grid) of the sixth edition of the A.M.A.,
Guides. She found that application of grade modifiers for functional history and physical examination to this default
value meant that appellant had 17 percent permanent impairment of his whole person.
23

See supra note 18.

24

See id.

8

The Board notes that Dr. Barnes indicated in a second report dated January 16, 2015, “I am
informed by the U.S. Department of Labor that there are no awards for impairment of the spine.
Therefore the spine will not be rated.”25 He further advised that there was no evidence of nerve
damage in appellant’s upper or lower limbs on the basis of the injuries to his spine. Dr. Barnes
posited that, therefore, no rating could be given for nerve damage.26
The findings of June 2, 2014 electromyogram EMG testing of appellant’s lower
extremities contained an impression of moderate subacute L4-S1 radiculopathy on the right and
the left, and diffuse axonal sensory motor peripheral neuropathy of both lower extremities. The
Board finds that this report is of limited probative value on the relevant issue of the present case
because it does not contain an opinion regarding whether appellant had permanent impairment of
his lower extremities due to his September 21, 2007 work injury.27
Moreover, the record contains other evidence showing that appellant did not have
permanent impairment of his lower extremities due to his September 21, 2007 work injury. In a
report dated June 22, 2015, Dr. Kalisky, an OWCP referral physician, provided an opinion that
appellant did not have permanent impairment of his lower extremities due to his September 21,
2007 work injury. He found that the most current electrodiagnostic testing showed that appellant
did not have a radiculopathy extending from the back into the lower extremities.28 In reaching
his impairment determination, Dr. Kalisky applied the standards of the sixth edition of the
A.M.A., Guides, including the standards of The Guides Newsletter.29
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

25

Although there is no schedule award for the back under FECA, an impairment from a spinal nerve affecting the
lower extremities can be determined using The Guides Newsletter. See M.O., Docket No. 15-1830 (issued
January 6, 2016).
26

Dr. Barnes advised that the generalized weakness of appellant’s lower limbs did not correspond to the
distribution of the motor nerves in the lower limbs. He indicated that the finding of weakness was probably due to
pain avoidance or anticipation of pain, rather than nerve damage.
27

On appeal appellant argues that the reports of Dr. Johnson-Caldwell and Dr. Barnes and the report of June 2014
EMG and NCV testing establish his claim for permanent impairment of his lower extremities. However, the Board
has explained why these reports do not establish such impairment.
28

Dr. Kalisky relied on EMG and NCV testing results obtained in June 2015 which showed no evidence of
lumbosacral radiculopathy, lumbosacral plexopathy, or lower extremity peripheral neuropathy. The testing revealed
findings suggestive of generalized diabetic peripheral neuropathy but there is no indication that the condition
causing these findings was work related.
29

See supra notes 20 and 21. In addition, Dr. Carter, an OWCP referral physician, produced an August 13, 2014
report in which he found that appellant did not have any permanent impairment of his lower extremities under the
standards of The Guides Newsletter.

9

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish permanent
impairment of his lower extremities due to his accepted lumbar conditions. The Board further
finds that this case is not in posture for decision regarding whether appellant met his burden of
proof to establish more than eight percent permanent impairment of his right upper extremity, for
which he previously received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision.
Issued: September 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

